UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-09148 THE BRINK’S COMPANY (Exact name of registrant as specified in its charter) Virginia 54-1317776 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1801 Bayberry Court, Richmond, Virginia 23226-8100 (Address of principal executive offices) (Zip Code) (804) 289-9600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large Accelerated FilerxAccelerated Filer¨Non-Accelerated Filer¨Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of April 25, 2011, 46,674,931 shares of $1 par value common stock were outstanding. Part I - Financial Information Item 1.Financial Statements THE BRINK’S COMPANY and subsidiaries Consolidated Balance Sheets (Unaudited) March 31, December 31, (In millions) ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net Prepaid expenses and other Deferred income taxes Total current assets Property and equipment, net Goodwill Other intangibles Deferred income taxes Other Total assets $ LIABILITIES AND EQUITY Current liabilities: Short-term borrowings $ Current maturities of long-term debt Accounts payable Accrued liabilities Total current liabilities Long-term debt Accrued pension costs Retirement benefits other than pensions Deferred income taxes Other Total liabilities Commitments and contingent liabilities (notes 4, 5 and 9) Equity: The Brink’s Company (“Brink’s”) shareholders’ equity: Common stock Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Total Brink’s shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ See accompanying notes to consolidated financial statements. 2 THE BRINK’S COMPANY and subsidiaries Consolidated Statements of Income (Loss) (Unaudited) Three Months Ended March 31, (In millions, except per share amounts) Revenues $ Costs and expenses: Cost of revenues Selling, general and administrative expenses Total costs and expenses Other operating income (expense) Operating profit Interest expense Interest and other income (expense) Income from continuing operations before tax Provision for income taxes Income (loss) from continuing operations Income (loss) from discontinued operations, net of tax Net income (loss) Less net income attributable to noncontrolling interests Net income (loss) attributable to Brink’s Amounts attributable to Brink’s: Income (loss) from continuing operations Income (loss) from discontinued operations Net income (loss) attributable to Brink’s $ Earnings (loss) per share attributable to Brink’s common shareholders: Basic: Continuing operations $ Discontinued operations Net income (loss) Diluted: Continuing operations $ Discontinued operations Net income (loss) Weighted-average shares Basic Diluted Cash dividends paid per common share $ See accompanying notes to consolidated financial statements. 3 THE BRINK’S COMPANY and subsidiaries Consolidated Statement of Shareholders’ Equity Three Months ended March 31, 2011 (Unaudited) Attributable to Brink’s Capital Accumulated Attributable in Excess Other to Common of Par Retained Comprehensive Noncontrolling (In millions) Shares Stock Value Earnings Loss Interests Total Balance as of December 31, 2010 $ ) Net income - Other comprehensive income (loss) - Dividends: Brink’s common shareholders ($0.10 per share) - - - ) - - ) Noncontrolling interests - ) ) Share-based compensation: Stock options and awards: Compensation expense - Consideration from exercise of stock options - - - Excess tax benefit of stock compensation - Other share-based benefit programs ) - - ) Acquisitions of new subsidiaries - Balance as of March 31, 2011 $ ) See accompanying notes to consolidated financial statements. 4 THE BRINK’S COMPANY and subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (In millions) Cash flows from operating activities: Net income (loss) $ ) Adjustments to reconcile net income to net cash provided by operating activities: (Income) loss from discontinued operations, net of tax ) Depreciation and amortization Stock compensation expense Deferred income taxes ) (Gains) and losses: Sales of available-for-sale securities ) - Sales of property and other assets ) Acquisitions of controlling interest of equity-method or cost-method investments ) - Retirement benefit funding (more) less than expense: Pension ) Other than pension Other operating Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) ) Accounts payable, income taxes payable and accrued liabilities ) ) Prepaid and other current assets ) ) Other Discontinued operations - Net cash provided (used) by operating activities ) Cash flows from investing activities: Capital expenditures ) ) Acquisitions ) ) Available-for-sale securities: Purchases ) - Sales Cash proceeds from sale of property, equipment and investments - Other - ) Net cash used by investing activities ) ) Cash flows from financing activities: Borrowings (repayments) of debt: Short-term debt Long-term revolving credit facilities ) Other long-term debt: Borrowings Repayments ) ) Cash proceeds from sale-leaseback transactions - Debt financing costs ) - Dividends to: Shareholders of Brink’s ) ) Noncontrolling interests in subsidiaries ) ) Proceeds from exercise of stock options Excess tax benefits associated with stock compensation - Minimum tax withholdings associated with stock compensation ) - Other - ) Net cash provided (used) by financing activities ) Effect of exchange rate changes on cash ) Cash and cash equivalents: Increase (decrease) ) ) Balance at beginning of period Balance at end of period $ See accompanying notes to consolidated financial statements. 5 THE BRINK’S COMPANY and subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 1 – Basis of presentation The Brink’s Company (along with its subsidiaries, “Brink’s” or “we”) has two geographic reportable segments: ·International ·North America Our unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting and applicable quarterly reporting regulations of the Securities and Exchange Commission (the “SEC”).Accordingly, the unaudited consolidated financial statements do not include all of the information and notes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for interim periods are not necessarily indicative of the results that may be expected for the full year.For further information, refer to our Annual Report on Form 10-K for the year ended December 31, 2010. We have made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements. Actual results could differ materially from these estimates.The most significant estimates are related to goodwill and other long-lived assets, pension and other retirement benefit obligations, legal contingencies, foreign currency translation and deferred tax assets. Foreign Currency Translation Our consolidated financial statements are reported in U.S. dollars.Our foreign subsidiaries maintain their records primarily in the currency of the country in which they operate. Our accounting policy for foreign currency translation is different depending on whether the economy in which our foreign subsidiary operates has been designated as highly inflationary or not. Economies with a three-year cumulative inflation rate of more than 100% are considered highly inflationary. Assets and liabilities of foreign subsidiaries in non-highly inflationary economies are translated into U.S. dollars using rates of exchange at the balance sheet date. Translation adjustments are recorded in other comprehensive income (loss). Revenues and expenses are translated at rates of exchange in effect during the year. Transaction gains and losses are recorded in net income. Foreign subsidiaries that operate in highly inflationary countries must use the reporting currency (the U.S. dollar) as the functional currency. Local-currency monetary assets and liabilities are remeasured into U.S. dollars each balance sheet date, with remeasurement adjustments and other transaction gains and losses recognized in earnings. Non-monetary assets and liabilities do not fluctuate with changes in local currency exchange rates to the dollar. Venezuela Our Venezuelan operations accounted for $55 million or 6% of total Brink’s revenues in the three months ended March 31, 2011.Our operating margins in Venezuela have varied depending on the mix of business during any year and have been up to three times our overall international segment operating margin rate. The economy in Venezuela has had significant inflation in the last several years. In determining whether Venezuela is a highly inflationary economy, we previously used the consumer price index ("CPI") which is based on the inflation rates for the metropolitan area of Caracas, Venezuela. Beginning January 1, 2008, a national consumer price index ("NCPI") was developed for the entire country of Venezuela. However, because inflation data was not available to compute a cumulative three-year inflation rate for Venezuela using only NCPI, we used a blended NCPI and CPI rate to determine whether the three-year cumulative inflation rate had exceeded 100% at December 31, 2009. At December 31, 2009, the blended three-year cumulative inflation rate was approximately 100.5%. As a result, beginning January 1, 2010, we designated Venezuela’s economy as highly inflationary for accounting purposes, and we consolidated our Venezuelan results using our accounting policy for subsidiaries operating in highly inflationary economies. We remeasured bolivar fuerte-denominated net 6 monetary assets at each balance sheet date using the parallel rate until June 9, 2010, when the Venezuelan government replaced the parallel rate with a new exchange process that requires each transaction be approved by the government’s central bank (the “SITME” rate).On a daily basis, the central bank publishes ranges of prices at which it may approve transactions to purchase dollar-denominated bonds, resulting in an exchange rate range of 4.3 to 5.3 bolivar fuertes to the U.S. dollar. To date, approved transactions have been at the upper end of the range.To the extent we need to obtain U.S. dollars, we currently expect our U.S. dollar-denominated transactions to be settled at a rate of 5.3 bolivar fuertes to the U.S. dollar.We have used this rate to remeasure our bolivar fuerte-denominated monetary assets and liabilities into U.S. dollars at March 31, 2011, resulting in bolivar fuerte-denominated net monetary assets at March 31, 2011, of $42.9 million.For the three months ended March 31, 2011, we did not recognize any remeasurement gains or losses as the SITME rate did not change. Under the new law, approved transactions may not exceed $350,000 per legal entity per month.Despite the new law, we believe that we will be able to obtain sufficient U.S. dollars to purchase imported supplies and fixed assets to operate our business in Venezuela.We believe the new law will limit the repatriation of cash invested in Venezuela for the foreseeable future.At March 31, 2011, our Venezuelan subsidiaries held $3.0 million of cash and short-term investments denominated in U.S. dollars and $13.4 million of cash denominated in bolivar fuertes.On an equity-method basis, we had investments in our Venezuelan operations of $59.4 million at March 31, 2011. Recently Adopted Accounting Standards We adopted the accounting principles established by Accounting Standards Update (“ASU”) 2009-16, Transfers and Servicing: Accounting for Transfers of Financial Assets, effective January 1, 2010.This ASU removes the concept of a qualifying special-purpose entity (“QSPE”)from SFAS 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities,and removes the exception from applying Financial Accounting Standards Board (“FASB”) Interpretation 46R, Consolidation of Variable Interest Entities. This statement also clarifies the requirements for isolation and limitations on portions of financial assets that are eligible for sale accounting.The adoption of this new guidance did not have a material effect on our financial statements. We adopted the accounting principles established by ASU 2009-17, Consolidations: Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities, effective January 1, 2010. This ASU requires an ongoing reassessment and replaces the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity (“VIE”) with a primarily qualitative analysis. The qualitative analysis is based on identifying the party that has both the power to direct the activities that most significantly affect the VIE’s economic performance (the “power criterion”) and the obligation to absorb losses from or the right to receive benefits of the VIE that could potentially be significant to the VIE (the “losses/benefit criterion”). The party that meets both these criteria is deemed to have a controlling financial interest. The party with the controlling financial interest is considered to be the primary beneficiary and as a result is required to consolidate the VIE.The adoption of this new guidance did not have a material effect on our financial statements. In January2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements.ASU 2010-06 both expands and clarifies the disclosure requirements related to fair value measurements. Entities are required to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 of the fair value valuation hierarchy and describe the reasons for the transfers. Additionally, entities are required to disclose information about purchases, sales, issuances, and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements. The new guidance also clarifies existing fair-value measurement disclosure guidance about the level of disaggregation, inputs, and valuation techniques.We adopted the new disclosures effective January1, 2010, except for the Level 3 rollforward disclosures. We adopted the Level 3 rollforward disclosures effective January1, 2011.The adoption of the ASU did not have a material effect on our disclosures as we did not have any significant transfers in and out of Level 1 and Level 2 of the fair value valuation hierarchy during the first quarter of 2010 or 2011. We adopted the accounting principles established by ASU 2010-09, Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements, effective January 1, 2010.Under this amended guidance, SEC filers are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements. In January 2010, the FASB issued ASU 2010-02, Accounting and Reporting for Decreases in Ownership of a Subsidiary—a Scope Clarification, which clarifies the scope of the decrease in ownership provisions of Accounting Standards Codification (“ASC”) 810-10, Consolidation, and related guidance.The ASU clarified that the standard applies to a subsidiary or group of assets that is a business, a subsidiary that is a business that is transferred to an equity method investee or joint venture, or an exchange of a group of assets that constitutes a business for a noncontrolling interest in an entity (including an equity method investee or joint venture).The ASU also expands the disclosures required upon deconsolidation of a subsidiary to disclose the valuation techniques used to measure the fair value of any retained investment in the former subsidiary, the nature of continuing involvement after the former subsidiary has been deconsolidated or derecognized and whether the transaction resulting in deconsolidation was with a related party or if the deconsolidated 7 entity will become a related party. Finally, the ASU also requires that entities disclose valuation techniques used to measure the fair value of previously held equity interests prior to acquiring control in a business combination achieved in stages. We adopted this guidance effective January 1, 2010. In May 2010, the FASB issued ASU 2010-19, Foreign Currency Issues: Multiple Foreign Currency Exchange Rates, which codified an SEC Staff Announcement made at the March 18, 2010, Emerging Issues Task Force (“EITF”) meeting.The Staff Announcement provides the SEC staff’s view on certain exchange rates related to investments in Venezuela.The use of different rates for remeasurement and translation purposes causes Venezuelan reported balances for financial reporting purposes and the actual U.S. dollar denominated balances to be different.The SEC staff indicated that any differences between the amounts reported for financial reporting purposes and actual U.S. dollar denominated balances that may have existed prior to the application of the highly inflationary accounting requirements (January 1, 2010, for calendar year-end registrants including Brink’s) should be recognized in the income statement, unless the issuer can document that the difference was previously recognized as a cumulative translation adjustment, in which case the difference should be recognized as a currency translation adjustment. We adopted the guidance effective March, 31, 2010, and recognized these differences as a currency translation adjustment as of January 1, 2010, upon the adoption of highly inflationary accounting in Venezuela.See related disclosures above in Note 1 – Basis of Presentation – Foreign Currency Translation – Venezuela. In December 2010, the FASB ratified EITF 10-G, Disclosure of Supplementary Pro Forma Information for Business Combinations. EITF 10-G affects public entities that have entered into material business combinations and requires that pro forma disclosures reflect the assumption that the business combination had occurred as of the beginning of the prior annual period.It also requires a description of nonrecurring pro forma adjustments.EITF 10-G is effective and should be applied prospectively for business combinations completed during periods beginning after December 15, 2010, with early adoption permitted.We were required to adopt the new rule in 2011, but we adopted this standard for acquisitions occurring in 2010.The adoption of this guidance did not have a material effect on our financial statements. We adopted the accounting principles established by ASU 2009-13, Multiple-Deliverable Revenue Arrangements, effective January 1, 2011. ASU 2009-13 establishes a selling price hierarchy for determining the selling price of a deliverable in a multiple-deliverable arrangement. In addition, the revised guidance requires additional disclosures about the methods and assumptions used to evaluate multiple-deliverable arrangements and to identify the significant deliverables within those arrangements. The adoption of this guidance did not have a material effect on our financial statements. We adopted the accounting principles established by ASU 2009-14, Certain Revenue Arrangements that Include Software Elements, effective January 1, 2011.ASU 2009-14 amends ASC Topic 985 to exclude from its scope tangible products that contain both software and non-software components that function together to deliver a product’s essential functionality.The adoption of this guidance did not have a material effect on our financial statements. 8 Note 2 – Segment information We identify our operating segments based on how resources are allocated and operating decisions are made.Management evaluates performance and allocates resources based on operating profit or loss, excluding corporate allocations.We have four geographic operating segments, and under the aggregation criteria set forth in FASB ASC 280, Segment Reporting, we have two reportable segments: International and North America. The primary services of the reportable segments include: · Cash-in-transit (“CIT”) – armored vehicle transportation · Automated teller machine (“ATM”) – replenishment and servicing · Global Services – transportation of valuables globally · Cash Logistics – supply chain management of cash · Payment Services – consumers pay utility and other bills at payment locations · Guarding Services – including airport security Three Months Ended March 31, (In millions) Revenues: International $ North America Revenues $ Three Months Ended March 31, (In millions) Operating profit: International $ North America Segment operating profit Non-segment ) ) Operating profit $ 9 Note 3 – Shares used to calculate earnings per share Shares used to calculate earnings per share were as follows: Three Months Ended March 31, (In millions) Weighted-average shares: Basic(a) Effect of dilutive stock options and awards - Diluted Antidilutive stock options and awards excluded from denominator (a) We have deferred compensation plans for directors and certain of our employees.Amounts owed to participants are denominated in common stock units.Each unit represents one share of common stock.The number of shares used to calculate basic earnings per share includes the weighted-average units credited to employees and directors under the deferred compensation plans.Accordingly, included in basic shares are weighted-average units of 1.1 million in the three months ended March 31, 2011, and 0.9 million in the three months ended March 31, 2010. Note 4 – Retirement benefits Pension plans We have various defined-benefit pension plans covering eligible current and former employees.Benefits under most plans are based on salary and years of service. The components of net periodic pension cost (credit) for our pension plans were as follows: U.S. Plans Non-U.S. Plans Total (In millions) Three months ended March 31, Service cost $ - - Interest cost on projected benefit obligation Return on assets – expected ) Amortization of losses Net periodic pension cost (credit) $ ) Based on December 31, 2010, data, assumptions and funding regulations, we are not required to make a contribution to our primary U.S. plan during 2011. Retirement benefits other than pensions We provide retirement healthcare benefits for eligible current and former U.S. and Canadian employees, including former employees of our former U.S. coal operation.Retirement benefits related to our former coal operation include medical benefits provided by the Pittston Coal Group Companies Employee Benefit Plan for United Mine Workers of America Represented Employees (the “UMWA plans”) as well as costs related to Black Lung obligations. The components of net periodic postretirement cost related to retirement benefits other than pensions were as follows: UMWA plans Black lung and other plans Total (In millions) Three months ended March 31, Interest cost on accumulated post retirement benefit obligations $ Return on assets – expected ) ) - - ) ) Amortization of losses Net periodic pension cost $ 10 Note 5 – Income taxes Three Months Ended March 31, Continuing operations Provision for income taxes (in millions) $ Effective tax rate 32.0% 107.0% 2011 Compared to U.S. Statutory Rate The effective income tax rate on continuing operations in the first quarter of 2011 was lower than the 35% U.S. statutory tax rate largely due to a $2.1 million benefit for recently enacted legislation in Greece and audit settlements, partially offset by higher taxes due to the geographical mix of earnings and the characterization of a French business tax as an income tax. 2010 Compared to U.S. Statutory Rate The effective income tax rate on continuing operations in the first quarter of 2010 was higher than the 35% U.S. statutory tax rate largely due to a $13.9 million reduction in deferred tax assets as a result of U.S. healthcare legislation enacted in the first quarter of 2010 and $1.7 million in higher taxes related to non-U.S. tax jurisdictions. These non-U.S. taxes were higher than 35% primarily due to a $4.9 million nondeductible net monetary asset remeasurement charge in Venezuela, the geographical mix of earnings, and the characterization of a French business tax as an income tax based upon legislative changes effective January 1, 2010. Note 6 – Supplemental cash flow information Three Months Ended March 31, (In millions) Cash paid for: Interest $ Income taxes We acquired $14.0 million of new armored vehicles and CompuSafe® equipment under capital lease arrangements in the first quarter of 2011, as compared to $1.4 million in the first quarter of 2010. 11 Note 7 – Comprehensive income (loss) Three Months Ended March 31, (In millions) Amounts attributable to Brink’s: Net income (loss) $ ) Benefit plan adjustments ) Foreign currency ) Available-for-sale securities ) Other comprehensive income (loss) ) Comprehensive income (loss) attributable to Brink’s ) Amounts attributable to noncontrolling interests: Net income Foreign currency - Available-for-sale securities Other comprehensive income Comprehensive income attributable to noncontrolling interests Comprehensive income (loss) $ ) 12 Note 8 – Fair value of financial instruments Investments in Available-for-sale Securities We have available-for-sale securities that are carried at fair value in the financial statements.For these investments, fair value was estimated based on quoted prices categorized as a Level 1 valuation, except for non-U.S. debt securities. These securities were valued at December 31, 2010, using a discounted cash flow methodology using yields and discount rates based on management’s best estimate of rates that would approximate those that a market participant would use.Due to the high level of judgment involved in this valuation, we have categorized these investments as Level 3 (valuation levels were defined in our 2010 Form 10-K). March 31, December 31, (In millions) Cost Mutual funds $ Non-U.S. debt securities - Equity securities - Total $ Gross Unrealized Gains Mutual funds $ Non-U.S. debt securities - - Equity securities - Total $ Gross Unrealized Losses Mutual funds $
